UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Commission file number: 000-51765 Bay National Corporation (Exact name of registrant as specified in its charter) Maryland 52-2176710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2328 West Joppa Road, Lutherville, MD 21093 (Address of principal executive offices) (410) 494-2580 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At November 14, 2008, the issuer had 2,153,101 shares of Common Stock outstanding. PART I-FINANCIAL INFORMATION Item 1.Financial Statements BAY NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS As of September 30, 2008 and December 31, 2007 September 30, 2008 December 31, 2007 ASSETS (Unaudited) Cash and due from banks $ 554,626 $ 2,314,423 Federal funds sold and other overnight investments 16,602,735 4,859,248 Investment securities available for sale (AFS) - at fair value - 399,529 Other equity securities 1,239,600 1,715,000 Loans held for sale 1,452,260 11,601,070 Loans, net of unearned fees 243,179,878 229,355,171 Total Loans 244,632,138 240,956,241 Less: Allowance for credit losses (6,675,000 ) (5,000,000 ) Loans, net 237,957,138 235,956,241 Other real estate owned, net 4,985,097 946,431 Premises and equipment, net 1,265,015 1,210,787 Investment in bank owned life insurance 5,213,457 5,041,662 Deferred tax asset 3,832,000 1,942,000 Accrued interest receivable and other assets 2,473,310 2,150,538 Total Assets $ 274,122,978 $ 256,535,859 LIABILITIES Non-interest-bearing deposits $ 39,853,731 $ 31,044,172 Interest-bearing deposits 193,490,223 170,937,293 Total deposits 233,343,954 201,981,465 Short-term borrowings 15,717,344 25,371,508 Subordinated debt 8,000,000 8,000,000 Accrued expenses and other liabilities 1,028,945 1,262,334 Total Liabilities 258,090,243 236,615,307 STOCKHOLDERS' EQUITY Common stock - $.01 par value, authorized: 9,000,000shares authorized, 2,153,101 and 2,137,633 issued and outstanding as ofSeptember 30, 2008 and December 31, 2007, respectively 21,531 21,376 Additional paid in capital 17,942,053 17,788,833 (Accumulated deficit) retained earnings (1,930,849 ) 2,110,343 Total Stockholders' Equity 16,032,735 19,920,552 Total Liabilities and Stockholders' Equity $ 274,122,978 $ 256,535,859 See accompanying notes to consolidated financial statements. 2 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the three and nine-month periods ended September 30, 2008 and 2007 (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 INTEREST INCOME: Interest and fees on loans $ 3,556,294 $ 4,941,695 $ 11,650,759 $ 15,152,372 Interest on federal funds sold and other overnight investments 25,179 184,057 110,291 611,271 Taxable interest and dividends on investment securities 4,649 12,894 43,612 62,540 Total interest income 3,586,122 5,138,646 11,804,662 15,826,183 INTEREST EXPENSE: Interest on deposits 1,358,319 1,978,220 4,385,777 6,108,747 Interest on short-term borrowings 68,539 88,671 220,633 149,375 Interest on subordinated debt 151,523 151,764 451,645 450,327 Total interest expense 1,578,381 2,218,655 5,058,055 6,708,449 Net interest income 2,007,741 2,919,991 6,746,607 9,117,734 Provision for credit losses 2,491,623 350,000 5,517,252 350,000 Net interest income after provision for credit losses (483,882 ) 2,569,991 1,229,355 8,767,734 NON-INTEREST INCOME: Service charges on deposit accounts 58,711 38,885 184,090 111,296 Gain on sale of mortgage loans 73,387 91,442 214,024 351,934 Income from bank owned life insurance 58,473 - 171,795 - Other income 12,647 17,759 43,551 58,062 Total non-interest income 203,218 148,086 613,460 521,292 NON-INTEREST EXPENSES: Salaries and employee benefits 1,545,944 1,397,783 4,730,271 4,270,560 Occupancy expenses 193,306 163,850 567,724 484,327 Furniture and equipment expenses 105,349 86,905 304,800 256,816 Legal and professional fees 194,543 99,058 651,614 238,963 Data processing and other outside services 212,790 225,875 743,245 619,738 Advertising and marketing related expenses 110,067 111,155 411,157 322,662 Other expenses 228,996 190,305 857,387 593,719 Total non-interest expenses 2,590,995 2,274,931 8,266,198 6,786,785 (Loss) Income before income taxes (2,871,659 ) 443,145 (6,423,383 ) 2,502,241 Income tax (benefit) expense (1,092,899 ) 182,000 (2,382,191 ) 1,000,000 NET (LOSS) INCOME $ (1,778,760 ) $ 261,145 $ (4,041,192 ) $ 1,502,241 Per Share Data: Net (Loss) Income (basic) (1) $ (.83 ) $ .12 $ (1.88 ) $ .70 Net (Loss) Income (diluted)(1) $ (.83 ) $ .12 $ (1.88 ) $ .68 Weighted Average shares outstanding (basic) (1) 2,151,825 2,135,688 2,144,519 2,131,671 Effect of Dilution – Stock options and Restricted shares(1) - 77,052 - 79,433 Weighted Average shares outstanding (diluted) (1) 2,151,825 2,212,740 2,144,519 2,211,104 (1) Adjusted to reflect 1.1 stock split in the form of a dividend recorded on June 29, 2007 See accompanying notes to consolidated financial statements. 3 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the nine months ended September 30, 2008 and 2007 (Unaudited) Common Stock Additional Paid in Capital (Accumulated Deficit) Retained Earnings Total Stockholders’ Equity Balances at January 1, 2008 $ 21,376 $ 17,788,833 $ 2,110,343 $ 19,920,552 Stock-based compensation expense - 62,800 - 62,800 Issuance of Common Stock 155 90,420 - 90,575 Net Loss - - (4,041,192 ) (4,041,192 ) Balances at September 30, 2008 $ 21,531 $ 17,942,053 $ (1,930,849 ) $ 16,032,735 Common Stock Additional Paid in Capital Retained Earnings Total Stockholders’ Equity Balances at January 1, 2007 $ 19,354 $ 17,649,678 $ 1,173,461 $ 18,842,493 Stock-based compensation expense - 48,504 - 48,504 Issuance of Common Stock 87 58,826 - 58,913 1.1 to one stock split in the form of a stock dividend 1,935 (1,935 ) - - Cash paid in lieu of fractional shares on stock dividend - - (487 ) (487 ) Net Income - - 1,502,241 1,502,241 Balances at September 30, 2007 $ 21,376 $ 17,755,073 $ 2,675,215 $ 20,451,664 See accompanying notes to consolidated financial statements. 4 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2008 and 2007 (Unaudited) 2008 2007 Cash Flows From Operating Activities: Net (Loss) Income $ (4,041,192 ) $ 1,502,241 Adjustments to reconcile net (loss) income to net cash provided (used) by operating activities: Depreciation 244,911 210,655 Accretion of investment discounts (471 ) (20,282 ) Provisions for credit losses 5,517,252 350,000 Provision for losses on other real estate owned 117,323 - Gain on sale of other real estate owned (1,111 ) - Stock-based compensation expense 62,800 48,504 Increase in cash surrender of bank owned life insurance (171,795 ) - Deferred income taxes (1,890,000 ) (70,891 ) Gain on sale of mortgage loans (214,024 ) (351,934 ) Origination of loans held for sale (70,412,407 ) (111,589,665 ) Proceeds from sale of loans 79,803,097 108,204,154 Net increase in accrued interest receivable and other assets (322,772 ) (68,850 ) Net decrease in accrued expenses and other liabilities (233,389 ) (917,155 ) Net cash provided by (used in) operating activities 8,458,222 (2,703,223 ) Cash Flows From Investing Activities: Purchases of investment securities available for sale - (1,481,607 ) Maturities of investment securities available for sale 400,000 1,800,000 Purchase of Federal Reserve Bank stock (96,900 ) - Redemption of Federal Home Loan Bank of Atlanta Stock 572,300 51,300 Loan disbursements in excess of principal payments (21,957,327 ) (5,553,226 ) Proceeds from the sale of other real estate owned 1,141,721 - Expenditures for other real estate owned (34,087 ) - Expenditures for premises and equipment (299,139 ) (239,068 ) Net cash used in investing activities (20,273,432 ) (5,422,601 ) Cash Flows From Financing Activities: Net increase in deposits 31,362,489 919,912 Net (decrease) increase in short-term borrowings (9,654,164 ) 4,457,903 Net proceeds from issuance of common stock 90,575 58,913 Cash dividends paid in lieu of fractional shares - (487 ) Net cash provided by financing activities 21,798,900 5,436,241 Net increase (decrease) in cash and cash equivalents 9,983,690 (2,689,583 ) Cash and cash equivalents at beginning of year 7,173,671 33,898,204 Cash and cash equivalents at end of year $ 17,157,361 $ 31,208,621 Supplemental information: Interest paid $ 5,072,088 $ 6,886,338 Income taxes paid $ 353,894 $ 1,430,168 Accrued director fees paid in common stock $ 67,835 $ - Amount transferred from loans to other real estate owned $ 5,262,512 $ 1,048,012 Amount transferred from loans held for sale to loans $ 972,144 $ - See accompanying notes to consolidated financial statements. 5 BAY NATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 1. GENERAL Organization Bay National Corporation (the “Company”) was incorporated on June 3, 1999 under the laws of the State of Maryland to operate as a bank holding company of a national bank with the name Bay National Bank (the “Bank”). On May 12, 2000, the Company purchased all the shares of common stock issued by the Bank. The Bank commenced operations on May 12, 2000 after successfully meeting the conditions of the Office of the Comptroller of the Currency (the “OCC”) to receive its charter authorizing it to commence operations as a national bank, obtaining the approval of the Federal Deposit Insurance Corporation to insure its deposit accounts, and meeting certain other regulatory requirements. Basis of Presentation The accompanying consolidated financial statements include the activity of Bay National Corporation and its wholly owned subsidiary, Bay National Bank. All significant intercompany transactions and balances have been eliminated in consolidation. The foregoing consolidated financial statements are unaudited; however, in the opinion of management, all adjustments (comprising only normal recurring accruals) necessary for a fair presentation of the results of the interim periods have been included. The balances as of December 31, 2007 have been derived from audited financial statements. These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in Bay National Corporation’s 2007 Annual Report on Form 10-K. There have been no significant changes to the Company’s accounting policies as disclosed in the 2007 Annual Report. The results shown in this interim report are not necessarily indicative of results to be expected for the full year 2008 or any other interim period. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices in the banking industry. Reclassifications Certain reclassifications have been made to amounts previously reported to conform to the current presentation.
